      Case 1:19-cv-09202-VSB-RWL Document 36 Filed 02/11/21 Page 1 of 2




                                                             40 Broad Street, 7th Floor
                                                             New York, NY 10004
                                                             Tel. (212) 943-9080
                                                             Fax (212) 943-9082

                                                             Adrianna R. Grancio
                                                             Associate
                            2/11/2021                        agrancio@vandallp.com


February 11, 2021

VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Trustees of the New York City District Council of Carpenters
               Pension Fund, et al. v. The DK Group, Inc., 19 CV 9202


Dear Judge Lehrburger:

        This firm represents the Petitioners in the above captioned matter. We write jointly with
counsel for Respondent, The DK Group, Inc. (“DKG”), to request an adjournment of the date for
the parties to file motions for summary judgment, currently set for February 15, 2021. See Dkt. 33.
        The parties have reached an agreement-in-principle and are in the process of reviewing and
finalizing documents memorializing the same. However, in an effort to preserve their rights, the
parties respectfully request a brief adjournment of the date to file motions for summary judgment
from February 15, 2021 to April 15, 2021. This will ensure that the parties have enough time to
finalize settlement documents and in the unlikely event that settlement falls through, the parties
will have enough time to prepare their respective motions for the Court. This is the parties’ second
request for an extension of the deadline to file motions for summary judgment; the first request
was granted.
       We thank the Court for its time and attention to this matter.


                                                     Respectfully submitted,

                                                     _______/s/______________
                                                     Adrianna R. Grancio, Esq.
                                                     Attorneys for Petitioners

                                                 1
Case 1:19-cv-09202-VSB-RWL Document 36 Filed 02/11/21 Page 2 of 2




                                    ______/s/________________
                                    Neil Cartusciello, Esq.
                                    Attorneys for Respondents




     2/11/2021




                                2
